         Case 1:20-cv-00298-CKK Document 4 Filed 04/06/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
                                                )
SALEM MAULUD ABOULGAED, ET AL.                  )
                                                )
      Plaintiffs                                )
                                                )
      v.                                        )                Civil Action No. 1:20-cv-298
                                                )
KHALIFA ABULGASIM HIFTER , ET AL.               )
                                                )
      Defendants.                               )
                                                )
                                                )
________________________________________________)

                      REQUEST FOR SERVICE BY PUBLICATION

   1. COMES NOW the Plaintiffs herein and file this request for ancillary relief in connection

      with serving four foreign Defendants, including Khalifa Abulgasim Hifter, Aref Ali

      Nayed, Saqr Adam Geroushi, and Mohamoud Al-Werfalli.

   2. As this Court knows, Fed R. Civ. P. 4(f)(3) governs this issue. It appears, based on

      Mwani v. bin Laden, 417 F.3d 1 (D.C. Cir. 2005) that service by publication is permitted

      under the circumstances as service of process pertains to Defendants Hifter, Nayed,

      Geroushi and Al-Werfalli.

   3. Since there is no long arm statute available to the Plaintiffs, please authorize service by

      publication in two newspapers, Al Subih and February, as well as service by broadcasting

      on the following three television stations, Al Ahrar, Panorama, and Al Tansuh. Plaintiffs

      would publish and broadcast once a month for three consecutive months.
         Case 1:20-cv-00298-CKK Document 4 Filed 04/06/20 Page 2 of 4




   4. The selected newspapers and TV stations are the most prominent media outlets in the

       region with the most readers and viewers. A Proposed Order is attached and a memo in

       support of this application.



Respectfully submitted,

/s/ Martin F. McMahon, Esq.
D.C. Bar Number: 196642
1717 K St. NW, Suite 900
Washington, D.C. 20006
202-862-4343
         Case 1:20-cv-00298-CKK Document 4 Filed 04/06/20 Page 3 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
                                                )
SALEM MAULUD ABOULGAED, et al.                  )
                                                )
      Plaintiffs                                )
                                                )
      v.                                        )                Civil Action No. 1:20-cv-298
                                                )
KHALIFA ABULGASIM HIFTER , et al .              )
                                                )
      Defendants.                               )
                                                )
                                                )
________________________________________________)

                   MEMORANDUM IN SUPPORT OF APPLICATION
                          FOR ANCILLARY RELIEF

   1. Fed. R. Civ. P. 1.

   2. Fed. R. Civ. P. 4.

   3. Mwani v. bin Laden, 417 F.3d 1 (D.C. Cir. 2005)

   4. Averment in complaint re the absence of a functioning legal system in Libya.




Respectfully submitted,

/s/ Martin F. McMahon, Esq.
D.C. Bar Number: 196642
1717 K St. NW, Suite 900
Washington, D.C. 20006
202-862-4343
          Case 1:20-cv-00298-CKK Document 4 Filed 04/06/20 Page 4 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
                                                )
SALEM MAULUD ABOULGAED, ET AL.                  )
                                                )
      Plaintiffs                                )
                                                )
      v.                                        )                  Civil Action No. 1:20-cv-298
                                                )
KHALIFA ABULGASIM HIFTER , ET AL.               )
                                                )
      Defendants.                               )
                                                )
                                                )
________________________________________________)

                                      PROPOSED ORDER

       The Plaintiffs have sought judicial assistance re serving Defendants Khalifa Abulgasim

Hifter, Aref Ali Nayed, Saqr Adam Geroushi, and Mohamoud Al-Werfalli. They explain the

methodology they would employ to put these Defendants on notice of the lawsuit. The Court

finds that the methodology is designed to ensure due process be accorded these Defendants.

       Therefore, it is this ______ day of April, 2020, ORDERED that the Plaintiffs are

       permitted to publish notice of suit in the newspapers and on television outlets identified

       in their applications. Plaintiffs are also ordered to provide the Court with copies of all

       material so published.

                                                                      ________________________

                                                                      Hon. Colleen Kollar-Kotelly
                                                                      UNITED STATES
                                                                      DISTRICT JUDGE
